Citation Nr: 0733895	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948, from November 1954 to November 1957, and was 
activated from the reserves from June to November 1950.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO 
via the Appeals Management Center in Washington D.C. to 
afford the veteran a VA examination, obtain a medical 
opinion, and address due process concerns.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's coronary artery disease had its onset during 
his active service or otherwise resulted from or was 
aggravated by his active service or by his service-connected 
hypertension.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease as 
is claimed here, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The RO considered the veteran's claim for service connection 
under a direct, including presumptive, theory of entitlement, 
and under a secondary theory of entitlement.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service medical records are absent for any mention of 
coronary artery disease.  The first post-service evidence of 
coronary artery disease is documented in January 2001 through 
July 2002 VA treatment notes.  These notes give various 
historical dates for the first treatment of the veteran's 
coronary artery disease by coronary artery bypass graft, but 
the earliest date given is 1993.  There is no evidence of 
coronary artery disease during service or until 36 years 
after separation from service, or any competent evidence 
linking the veteran's coronary artery disease directly to his 
service.  This is strong evidence against his claim and 
service connection is not warranted based on a direct theory 
of entitlement, to include on a presumptive basis for chronic 
diseases.  

Nor is there any competent evidence of record establishing 
that the veteran's coronary artery disease was caused or 
aggravated by his service connected hypertension.  In March 
2007, the veteran underwent a VA examination, and a medical 
opinion was rendered as to any relationship between his 
coronary artery disease and his hypertension.  The examiner 
indicated that he had reviewed the veteran's claims file and 
medical records.  He stated that he could not resolve the 
issue of a relationship between the veteran's coronary artery 
disease and his hypertension without resorting to sheer 
speculation.  This examiner explained that the veteran 
suffers from essential hypertension and that his hypertension 
preceded his coronary artery disease and all other medical 
conditions.  He reported that a confounding diagnosis was the 
veteran's diabetes mellitus type 2 which has a hyperlipidemia 
component which induces coronary artery disease, providing 
some evidence against this claim.  

This opinion is  found to provide further limited evidence 
against the veteran's claim as it is demonstrates that the 
veteran's claim could not be granted based on other than pure 
speculation.  

The Board acknowledges the veteran's belief that his 
hypertension has resulted in his coronary artery disease.  
However, as a layperson, he is not competent to provide 
medical evidence on such a complex medical question.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the etiology of the veteran's disorder based on the 
belief that it is caused by a service connected condition is 
not a condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).

In this case, the Board finds that the service medical 
records, the post-service medical records, and the VA 
examination cited above provides evidence against this claim, 
outweighing the veteran's contentions.

Based on the above, the veteran's claim for service 
connection for coronary artery disease must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  VCAA notice must be provided prior to the initial 
unfavorable adjudication by the RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letters dated 
in March 2005 and December 2006.  The March 2005 letter 
informed the veteran of the requirements of a successful 
service connection claim, and of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The December 2006 letter provided the 
veteran notice as to assignment of disability ratings and 
effective dates.  

Although these letters did not precede the initial 
adjudication by the RO, such timing will not result in 
prejudice to the veteran.  Following the notice letters, the 
RO readjudicated the veteran's claim by issuance of a 
statement of the case in August 2005 and a supplemental 
statement of the case in June 2007, thus curing that timing 
defect.  See Mayfield v. Nicholson, no. 02-1077 (U.S. Court 
of Appeals, Federal Circuit Sept. 17, 2007) (holding that a 
supplemental statement of the case issued after post-initial 
adjudication notice cured, or eliminated, the timing defect).  

VA has also fulfilled its duty to assist the veteran with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Service medical records are associated with 
the claims file, as are records and reports from VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other records.  In March 2007, 
the veteran was afforded an appropriate medical examination 
and a medical opinion, necessary to adjudicate his claim, was 
obtained.  

Based on the above, the Board finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypertension, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


